
	

115 HR 5905 PCS: Department of Energy Science and Innovation Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 496115th CONGRESS2d Session
		H. R. 5905
		IN THE SENATE OF THE UNITED STATES
		June 28, 2018Received; read twice and placed on the calendarAN ACT
		To authorize basic research programs in the Department of Energy Office of Science for fiscal years
			 2018 and 2019.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of Energy Science and Innovation Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Mission.
					Sec. 4. Basic energy sciences.
					Sec. 5. Advanced scientific computing research.
					Sec. 6. High energy physics.
					Sec. 7. Biological and environmental research.
					Sec. 8. Fusion energy.
					Sec. 9. Nuclear physics.
					Sec. 10. Science laboratories infrastructure program.
					Sec. 11. Authorization of appropriations.
 2.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Energy.
 (2)DirectorThe term Director means the Director of the Office of Science of the Department. (3)National laboratoryThe term National Laboratory has the meaning given that term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
 (4)SecretaryThe term Secretary means the Secretary of Energy. 3.MissionSection 209 of the Department of Energy Organization Act (42 U.S.C. 7139) is amended by adding at the end the following:
			
 (c)MissionThe mission of the Office of Science shall be the delivery of scientific discoveries, capabilities, and major scientific tools to transform the understanding of nature and to advance the energy, economic, and national security of the United States..
		4.Basic energy sciences
 (a)ProgramThe Director shall carry out a program in basic energy sciences, including materials sciences and engineering, chemical sciences, physical biosciences, and geosciences, for the purpose of providing the scientific foundations for new energy technologies.
 (b)MissionThe mission of the program described in subsection (a) shall be to support fundamental research to understand, predict, and ultimately control matter and energy at the electronic, atomic, and molecular levels in order to provide the foundations for new energy technologies and to support Department missions in energy, environment, and national security.
			(c)Basic energy sciences user facilities
 (1)In generalThe Director shall carry out a program for the development, construction, operation, and maintenance of national user facilities.
 (2)RequirementsTo the maximum extent practicable, the national user facilities developed, constructed, operated, or maintained under paragraph (1) shall serve the needs of the Department, industry, the academic community, and other relevant entities to create and examine materials and chemical processes for the purpose of improving the competitiveness of the United States.
 (3)Included facilitiesThe national user facilities developed, constructed, operated, or maintained under paragraph (1) shall include—
 (A)x-ray light sources; (B)neutron sources;
 (C)nanoscale science research centers; and (D)such other facilities as the Director considers appropriate, consistent with section 209 of the Department of Energy Organization Act (42 U.S.C. 7139).
					(d)Basic energy sciences research infrastructure
				(1)Advanced photon source upgrade
 (A)In generalThe Secretary shall provide for the upgrade to the Advanced Photon Source described in the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades, including the development of a multi-bend achromat lattice to produce a high flux of coherent x-rays within the hard x-ray energy region and a suite of beamlines optimized for this source.
 (B)DefinitionsIn this paragraph: (i)FluxThe term flux means the rate of flow of photons.
 (ii)Hard x-rayThe term hard x-ray means a photon with energy greater than 20 kiloelectron volts. (C)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this paragraph occurs before December 31, 2025.
 (D)FundingOut of funds authorized to be appropriated under section 11 for Basic Energy Sciences, there shall be made available to the Secretary to carry out the upgrade under this paragraph—
 (i)$93,000,000 for fiscal year 2018; and (ii)$130,000,000 for fiscal year 2019.
						(2)Spallation neutron source proton power upgrade
 (A)In generalThe Secretary shall provide for a proton power upgrade to the Spallation Neutron Source. (B)Definition of proton power upgradeFor the purposes of this paragraph, the term proton power upgrade means the Spallation Neutron Source power upgrade described in—
 (i)the publication of the Office of Science of the Department of Energy titled Facilities for the Future of Science: A Twenty-Year Outlook, published December 2003; (ii)the publication of the Office of Science of the Department of Energy titled Four Years Later: An Interim Report on Facilities for the Future of Science: A Twenty-Year Outlook, published August 2007; and
 (iii)the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades. (C)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this paragraph occurs before December 31, 2025.
 (D)FundingOut of funds authorized to be appropriated under section 11 for Basic Energy Sciences, there shall be made available to the Secretary to carry out the upgrade under this paragraph—
 (i)$36,000,000 for fiscal year 2018; and (ii)$60,800,000 for fiscal year 2019.
						(3)Spallation neutron source second target station
 (A)In generalThe Secretary shall provide for a second target station for the Spallation Neutron Source. (B)Definition of second target stationFor the purposes of this paragraph, the term second target station means the Spallation Neutron Source second target station described in—
 (i)the publication of the Office of Science of the Department of Energy titled Facilities for the Future of Science: A Twenty-Year Outlook, published December 2003; (ii)the publication of the Office of Science of the Department of Energy titled Four Years Later: An Interim Report on Facilities for the Future of Science: A Twenty-Year Outlook, published August 2007; and
 (iii)the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades. (C)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the second target station under this paragraph occurs before December 31, 2030, with the option for early operation in 2028.
 (D)FundingOut of funds authorized to be appropriated under section 11 for Basic Energy Sciences, there shall be made available to the Secretary to carry out activities, including construction, under this paragraph—
 (i)$5,000,000 for fiscal year 2018; and (ii)$10,000,000 for fiscal year 2019.
						(4)Advanced light source upgrade
 (A)In generalThe Secretary shall provide for the upgrade to the Advanced Light Source described in the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades, including the development of a multi-bend achromat lattice to produce a high flux of coherent x-rays within the soft x-ray energy region.
 (B)DefinitionsIn this paragraph: (i)FluxThe term flux means the rate of flow of photons.
 (ii)Soft x-rayThe term soft x-ray means a photon with energy in the range from 50 to 2,000 electron volts. (C)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this paragraph occurs before December 31, 2026.
 (D)FundingOut of funds authorized to be appropriated under section 11 for Basic Energy Sciences, there shall be made available to the Secretary to carry out the upgrade under this paragraph—
 (i)$20,000,000 for fiscal year 2018; and (ii)$50,000,000 for fiscal year 2019.
						(5)Linac coherent light source ii high energy upgrade
 (A)In generalThe Secretary shall provide for the upgrade to the Linac Coherent Light Source II facility described in the publication approved by the Basic Energy Sciences Advisory Committee on June 9, 2016, titled Report on Facility Upgrades, including the development of experimental capabilities for high energy x-rays to reveal fundamental scientific discoveries. The Secretary shall ensure the upgrade under this paragraph enables the production and use of high energy, ultra-short pulse x-rays delivered at a high repetition rate.
 (B)DefinitionsIn this paragraph: (i)High energy x-rayThe term a high energy x-ray means a photon with an energy at or exceeding 12 kiloelectron volts.
 (ii)High repetition rateThe term high repetition rate means the delivery of x-ray pulses up to 1 million pulses per second. (iii)Ultra-short pulse x-raysThe term ultra-short pulse x-rays means x-ray bursts capable of durations of less than 100 femtoseconds.
 (C)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the upgrade under this paragraph occurs before December 31, 2025.
 (D)FundingOut of funds authorized to be appropriated under section 11 for Basic Energy Sciences, there shall be made available to the Secretary to carry out the upgrade under this paragraph—
 (i)$20,000,000 for fiscal year 2018; and (ii)$55,000,000 for fiscal year 2019.
 (e)Accelerator research and developmentThe Director shall carry out research and development on advanced accelerator and storage ring technologies relevant to the development of Basic Energy Sciences user facilities, in consultation with the Office of Science’s High Energy Physics and Nuclear Physics programs.
			(f)Solar fuels research initiative
 (1)In generalSection 973 of the Energy Policy Act of 2005 (42 U.S.C. 16313) is amended to read as follows:  973.Solar fuels research initiative (a)Initiative (1)In generalThe Secretary shall carry out a research initiative, to be known as the Solar Fuels Research Initiative (referred to in this section as the Initiative) to expand theoretical and fundamental knowledge of photochemistry, electrochemistry, biochemistry, and materials science useful for the practical development of experimental systems to convert solar energy to chemical energy.
 (2)LeveragingIn carrying out programs and activities under the Initiative, the Secretary shall leverage expertise and resources from—
 (A)the Basic Energy Sciences Program and the Biological and Environmental Research Program of the Office of Science; and
 (B)the Office of Energy Efficiency and Renewable Energy. (3)Teams (A)In generalIn carrying out the Initiative, the Secretary shall organize activities among multidisciplinary teams to leverage, to the maximum extent practicable, expertise from the National Laboratories, institutions of higher education, and the private sector.
 (B)GoalsThe multidisciplinary teams described in subparagraph (A) shall pursue aggressive, milestone-driven, basic research goals.
 (C)ResourcesThe Secretary shall provide sufficient resources to the multidisciplinary teams described in subparagraph (A) to achieve the goals described in subparagraph (B) over a period of time to be determined by the Secretary.
 (4)Additional activitiesThe Secretary may organize additional activities under this subsection through Energy Frontier Research Centers, Energy Innovation Hubs, or other organizational structures.
								(b)Artificial photosynthesis
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to bridge scientific barriers to, and discover knowledge relevant to, artificial photosynthetic systems.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences shall support basic research to pursue distinct lines of scientific inquiry, including—
 (i)photoinduced production of hydrogen and oxygen from water; and (ii)the sustainable photoinduced reduction of carbon dioxide to fuel products including hydrocarbons, alcohols, carbon monoxide, and natural gas; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
								(4)Funding
 (A)In generalFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Basic Energy Sciences, the Secretary shall make available for carrying out activities under this subsection $50,000,000 for each of fiscal years 2018 through 2019.
 (B)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology.
									(c)Biochemistry, replication of natural photosynthesis, and related processes
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to replicate natural photosynthetic processes by use of artificial photosynthetic components and materials.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences shall support basic research to expand fundamental knowledge to replicate natural synthesis processes, including—
 (i)the photoinduced reduction of dinitrogen to ammonia; (ii)the absorption of carbon dioxide from ambient air;
 (iii)molecular-based charge separation and storage; (iv)photoinitiated electron transfer; and
 (v)catalysis in biological or biomimetic systems; (B)the Associate Director of Biological and Environmental Research shall support systems biology and genomics approaches to understand genetic and physiological pathways connected to photosynthetic mechanisms; and
 (C)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
								(4)Funding
 (A)In generalFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Basic Energy Sciences and Biological and Environmental Research, the Secretary shall make available for carrying out activities under this subsection $50,000,000 for each of fiscal years 2018 through 2019.
 (B)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology..
 (2)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 is amended by striking the item relating to section 973 and inserting the following:
					
						
							Sec. 973. Solar fuels research initiative..
				(g)Electricity storage research initiative
 (1)In generalSection 975 of the Energy Policy Act of 2005 (42 U.S.C. 16315) is amended to read as follows:  975.Electricity storage research initiative (a)Initiative (1)In generalThe Secretary shall carry out a research initiative, to be known as the Electricity Storage Research Initiative (referred to in this section as the Initiative)—
 (A)to expand theoretical and fundamental knowledge to control, store, and convert— (i)electrical energy to chemical energy; and
 (ii)chemical energy to electrical energy; and (B)to support scientific inquiry into the practical understanding of chemical and physical processes that occur within systems involving crystalline and amorphous solids, polymers, and organic and aqueous liquids.
 (2)LeveragingIn carrying out programs and activities under the Initiative, the Secretary shall leverage expertise and resources from—
 (A)the Basic Energy Sciences Program, the Advanced Scientific Computing Research Program, and the Biological and Environmental Research Program of the Office of Science; and
 (B)the Office of Energy Efficiency and Renewable Energy. (3)Teams (A)In generalIn carrying out the Initiative, the Secretary shall organize activities among multidisciplinary teams to leverage, to the maximum extent practicable, expertise from the National Laboratories, institutions of higher education, and the private sector.
 (B)GoalsThe multidisciplinary teams described in subparagraph (A) shall pursue aggressive, milestone-driven, basic research goals.
 (C)ResourcesThe Secretary shall provide sufficient resources to the multidisciplinary teams described in subparagraph (A) to achieve the goals described in subparagraph (B) over a period of time to be determined by the Secretary.
 (4)Additional activitiesThe Secretary may organize additional activities under this subsection through Energy Frontier Research Centers, Energy Innovation Hubs, or other organizational structures.
								(b)Multivalent systems
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to bridge scientific barriers to, and discover knowledge relevant to, multivalent ion materials in electric energy storage systems.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences shall investigate electrochemical properties and the dynamics of materials, including charge transfer phenomena and mass transport in materials; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
								(4)Funding
 (A)In generalFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Basic Energy Sciences and Biological and Environmental Research, the Secretary shall make available for carrying out activities under this subsection $50,000,000 for each of the fiscal years 2018 through 2019.
 (B)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology.
									(c)Electrochemistry modeling and simulation
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research to model and simulate organic electrolytes, including the static and dynamic electrochemical behavior and phenomena of organic electrolytes at the molecular and atomic level in monovalent and multivalent systems.
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences, in coordination with the Associate Director of Advanced Scientific Computing Research, shall support the development of high performance computational tools through a joint development process to maximize the effectiveness of current and projected high performance computing systems; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
								(4)Funding
 (A)In generalFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Basic Energy Sciences and Advanced Scientific Computing Research, the Secretary shall make available for carrying out activities under this subsection $30,000,000 for each of the fiscal years 2018 through 2019.
 (B)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology.
									(d)Mesoscale electrochemistry
 (1)In generalThe Secretary shall carry out under the Initiative a program to support research needed to reveal electrochemistry in confined mesoscale spaces, including scientific discoveries relevant to—
 (A)bio-electrochemistry and electrochemical energy conversion and storage in confined spaces; and (B)the dynamics of the phenomena described in subparagraph (A).
 (2)ActivitiesAs part of the program described in paragraph (1)— (A)the Director of the Office of Basic Energy Sciences and the Associate Director of Biological and Environmental Research shall investigate phenomena of mesoscale electrochemical confinement for the purpose of replicating and controlling new electrochemical behavior; and
 (B)the Assistant Secretary for Energy Efficiency and Renewable Energy shall support translational research, development, and validation of physical concepts developed under the program.
 (3)Standard of reviewThe Secretary shall review activities carried out under the program described in paragraph (1) to determine the achievement of technical milestones.
								(4)Funding
 (A)In generalFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Basic Energy Sciences and Biological and Environmental Research, the Secretary shall make available for carrying out activities under this subsection $20,000,000 for each of fiscal years 2018 through 2019.
 (B)ProhibitionNo funds allocated to the program described in paragraph (1) may be obligated or expended for commercial application of energy technology..
 (2)Conforming amendmentThe table of contents for the Energy Policy Act of 2005 is amended by striking the item relating to section 975 and inserting the following:
					
						
							Sec. 975. Electricity storage research initiative..
				(h)Energy frontier research centers
 (1)In generalThe Director shall carry out a program to provide awards, on a competitive, merit-reviewed basis, to multi-institutional collaborations or other appropriate entities to conduct fundamental and use-inspired energy research to accelerate scientific breakthroughs.
 (2)CollaborationsA collaboration receiving an award under this subsection may include multiple types of institutions and private sector entities.
				(3)Selection and duration
 (A)In generalA collaboration under this subsection shall be selected for a period of 4 years. (B)Existing centersAn Energy Frontier Research Center in existence and supported by the Director on the date of enactment of this Act may continue to receive support for a period of 4 years beginning on the date of establishment of that center.
 (C)ReapplicationAfter the end of the period described in subparagraph (A) or (B), as applicable, a recipient of an award may reapply for selection on a competitive, merit-reviewed basis.
 (D)TerminationConsistent with the existing authorities of the Department, the Director may terminate an underperforming center for cause during the performance period.
					(i)Materials research database
 (1)In generalAs part of the program in materials sciences and engineering, the Director shall support the development of a web-based platform to provide access to a database of computed information on known and predicted materials properties and computational tools to accelerate breakthroughs in materials discovery and design.
 (2)In carrying out this section, the Director shall— (A)conduct cooperative research with industry, academia, and other research institutions to facilitate the design of novel materials;
 (B)leverage existing high performance computing systems to conduct high-throughput calculations, and develop computational and data mining algorithms for the prediction of material properties;
 (C)advance understanding, prediction, and manipulation of materials; (D)strengthen the foundation for new technologies and advanced manufacturing; and
 (E)drive the development of advanced materials for applications that span the Department’s missions in energy, environment, and national security.
 (3)In carrying out this section, the Director shall leverage programs and activities across the Department.
				5.Advanced scientific computing research
 (a)ProgramThe Director shall carry out a research, development, and demonstration program to advance computational and networking capabilities to analyze, model, simulate, and predict complex phenomena relevant to the development of new energy technologies and the competitiveness of the United States.
			(b)American super computing leadership
				(1)Renaming of Act
 (A)In generalSection 1 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C. 5501 note; Public Law 108–423) is amended by striking Department of Energy High-End Computing Revitalization Act of 2004 and inserting American Super Computing Leadership Act.
 (B)Conforming amendmentSection 976(a)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16316(1)) is amended by striking Department of Energy High-End Computing Revitalization Act of 2004 and inserting American Super Computing Leadership Act. (2)DefinitionsSection 2 of the American Super Computing Leadership Act (15 U.S.C. 5541), as renamed by paragraph (1), is amended—
 (A)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; (B)by striking paragraph (1) and inserting the following:
						
 (1)DepartmentThe term Department means the Department of Energy. (2)Exascale computingThe term exascale computing means computing through the use of a computing machine that performs near or above 10 to the 18th power operations per second.; and
 (C)in paragraph (6) (as redesignated by subparagraph (A)), by striking , acting through the Director of the Office of Science of the Department of Energy. (3)Department of energy high-end computing research and development programSection 3 of the American Super Computing Leadership Act (15 U.S.C. 5542), as renamed by paragraph (1), is amended—
 (A)in subsection (a)(1), by striking program and inserting coordinated program across the Department; (B)in subsection (b)(2), by striking , which may and all that follows through multithreading architectures; and
 (C)by striking subsection (d) and inserting the following:  (d)Exascale computing program (1)In generalThe Secretary shall conduct a research program (referred to in this subsection as the Program) for exascale computing, including the development of two or more exascale computing machine architectures, to promote the missions of the Department.
								(2)Execution
 (A)In generalIn carrying out the Program, the Secretary shall— (i)establish a National Laboratory partnership for industry partners and institutions of higher education for codesign of exascale hardware, technology, software, and applications across all applicable organizations of the Department;
 (ii)acquire multiple exascale computing systems at the existing Departmental facilities that represent at least two distinct technology options developed under clause (i);
 (iii)develop such advancements in hardware and software technology as are required to fully realize the potential of an exascale production system in addressing Department target applications and solving scientific problems involving predictive modeling and simulation, large scale data analytics and management, and artificial intelligence;
 (iv)explore the use of exascale computing technologies to advance a broad range of science and engineering; and
 (v)provide, as appropriate, on a competitive, merit-reviewed basis, access for researchers in industries in the United States, institutions of higher education, National Laboratories, and other Federal agencies to the exascale computing systems developed pursuant to clause (i).
 (B)Selection of partnersThe Secretary shall select the partnerships with the computing facilities of the Department under subparagraph (A) through a competitive, peer-review process.
									(3)Codesign and application development
 (A)In generalThe Secretary shall— (i)carry out the Program through an integration of applications, computer science, applied mathematics, and computer hardware architecture using the partnerships established pursuant to paragraph (2) to ensure that, to the maximum extent practicable, two or more exascale computing machine architectures are capable of solving Department target applications and broader scientific problems, including predictive modeling and simulation, large scale data analytics and management, and artificial intelligence; and
 (ii)conduct outreach programs to increase the readiness for the use of such platforms by domestic industries, including manufacturers.
										(B)Report
 (i)The Secretary shall submit to Congress a report describing how the integration under subparagraph (A) is furthering application science data and computational workloads across application interests, including national security, material science, physical science, cybersecurity, biological science, the Materials Genome and BRAIN Initiatives of the President, advanced manufacturing, and the national electric grid.
 (ii)The roles and responsibilities of National Laboratories and industry, including the definition of the roles and responsibilities within the Department to ensure an integrated program across the Department.
										(4)Project review
 (A)In generalThe exascale architectures developed pursuant to partnerships established pursuant to paragraph (2) shall be reviewed through a project review process.
 (B)ReportNot later than 90 days after the date of enactment of this subsection, the Secretary shall submit to Congress a report on—
 (i)the results of the review conducted under subparagraph (A); and (ii)the coordination and management of the Program to ensure an integrated research program across the Department.
 (5)Annual reportsAt the time of the budget submission of the Department for each fiscal year, the Secretary, in consultation with the members of the partnerships established pursuant to paragraph (2), shall submit to Congress a report that describes funding for the Program as a whole by functional element of the Department and critical milestones..
 (c)High-Performance computing and networking researchThe Director shall support research in high-performance computing and networking relevant to energy applications, including modeling, simulation, machine learning, and advanced data analytics for basic and applied energy research programs carried out by the Secretary.
			(d)Applied mathematics and software development for high-End computing systems, computational, and
			 computer sciences research
 (1)In generalThe Director shall carry out activities to develop, test, and support— (A)mathematics, models, statistics, and algorithms for complex systems and programming environments; and
 (B)tools, languages, and operations for high-end computing systems (as defined in section 2 of the American Super Computing Leadership Act (15 U.S.C. 5541), as renamed by this section).
 (2)Portfolio balanceThe Director shall maintain a balanced portfolio within the advanced scientific computing research and development program established under section 976 of the Energy Policy Act of 2005 (42 U.S.C. 16316) that supports robust investment in applied mathematical, computational, and computer sciences research while accommodating necessary investments in high-performance computing hardware and facilities.
 (e)Workforce developmentThe Director of the Office of Advanced Scientific Computing Research shall support the development of a computational science workforce through a program that—
 (1)facilitates collaboration between university students and researchers at the National Laboratories; and
 (2)endeavors to advance science in areas relevant to the mission of the Department through the application of computational science.
				6.High energy physics
 (a)ProgramThe Director shall carry out a research program on the fundamental constituents of matter and energy and the nature of space and time.
 (b)MissionThe mission of the program described in subsection (a) shall be to support theoretical and experimental research in both elementary particle physics and fundamental accelerator science and technology to understand fundamental properties of the universe.
 (c)Sense of congressIt is the sense of the Congress that— (1)the Director should incorporate the findings and recommendations of the Particle Physics Project Prioritization Panel’s report entitled Building for Discovery: Strategic Plan for U.S. Particle Physics in the Global Context, into the Department’s planning process as part of the program described in subsection (a);
 (2)the Director should prioritize domestically hosted research projects that will maintain the United States position as a global leader in particle physics and attract the world’s most talented physicists and foreign investment for international collaboration; and
 (3)the nations that lead in particle physics by hosting international teams dedicated to a common scientific goal attract the world’s best talent and inspire future generations of physicists and technologists.
 (d)Neutrino researchAs part of the program described in subsection (a), the Director shall carry out research activities on rare decay processes and the nature of the neutrino, which may include collaborations with the National Science Foundation or international collaborations.
			(e)Long-Baseline Neutrino Facility for Deep Underground Neutrino Experiment
 (1)In generalThe Secretary shall provide for a Long-Baseline Neutrino Facility to facilitate the international Deep Underground Neutrino Experiment to enable a program in neutrino physics to measure the fundamental properties of neutrinos, explore physics beyond the Standard Model, and better clarify the nature of matter and antimatter.
 (2)Facility capabilitiesThe Secretary shall ensure that the facility described in paragraph (1) will provide, at a minimum, the following capabilities:
 (A)A broad-band neutrino beam capable of 1.2 megawatts (MW) of beam power and upgradable to 2.4 MW of beam power.
 (B)Four caverns excavated for a 40 kiloton fiducial detector mass and supporting surface buildings and utilities.
 (C)Neutrino detector facilities at both the Far Site in South Dakota and the Near Site in Illinois to categorize and study neutrinos on their 800-mile journey between the two sites.
 (D)Cryogenic systems to support neutrino detectors. (3)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the facility under this subsection occurs before December 31, 2026.
 (4)FundingOut of funds authorized to be appropriated under section 11 for High Energy Physics, there shall be made available to the Secretary to carry out activities, including construction of the facility, under this subsection—
 (A)$95,000,000 for fiscal year 2018; and (B)$175,000,000 for fiscal year 2019.
 (5)Dark energy and dark matter researchAs part of the program described in paragraph (1), the Director shall carry out research activities on the nature of dark energy and dark matter, which may include collaborations with the National Aeronautics and Space Administration or the National Science Foundation, or international collaborations.
 (6)International collaborationThe Director, as practicable and in coordination with other appropriate Federal agencies as necessary, shall ensure the access of United States researchers to the most advanced accelerator facilities and research capabilities in the world, including the Large Hadron Collider.
				7.Biological and environmental research
 (a)ProgramThe Director shall carry out a program of basic research in the areas of biological systems science and environmental science relevant to the development of new energy technologies and to support Department missions in energy, environment, and national security.
 (b)Biological systemsThe Director shall carry out research and development activities in fundamental, structural, computational, and systems biology to increase systems-level understanding of the complex biological systems, which may include activities—
 (1)to accelerate breakthroughs and new knowledge that would enable the cost-effective, sustainable production of—
 (A)biomass-based liquid transportation fuels; (B)bioenergy; and
 (C)biobased materials; (2)to improve understanding of the global carbon cycle, including processes for removing carbon dioxide from the atmosphere, through photosynthesis and other biological processes, for sequestration and storage; and
 (3)to understand the biological mechanisms used to transform, immobilize, or remove contaminants from subsurface environments.
				(c)Bioenergy research centers
 (1)In generalIn carrying out activities under subsection (a), the Director shall select and establish up to four bioenergy research centers to conduct basic and fundamental research in plant and microbial systems biology, bio imaging and analysis, and genomics to inform the production of fuels, chemicals from sustainable biomass resources, and to facilitate the translation of basic research results to industry.
 (2)SelectionThe Director shall select centers under paragraph (1) on a competitive, merit-reviewed basis. The Director shall consider applications from National Laboratories, multi-institutional collaborations, and other appropriate entities.
 (3)DurationA center established under this subsection shall receive support for a period of not more than 5 years, subject to the availability of appropriations.
 (4)Existing centersThe Director may select a center for participation under this subsection that is in existence, or undergoing a renewal process, on the date of enactment of this Act. Such center shall be eligible to receive support for the duration the 5-year period beginning on the date of establishment of such center.
 (5)RenewalUpon the expiration of any period of support of a center under this subsection, the Director may renew support for the center, on a merit-reviewed basis, for a period of not more than 5 years.
 (6)TerminationConsistent with the existing authorities of the Department, the Director may terminate an underperforming center for cause during the performance period.
				(d)Low dose radiation research program
 (1)In generalSubtitle G of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16311 et seq.) is amended by inserting after section 977 the following new section:
					
						977A.Low-dose radiation research program
 (a)In generalThe Secretary shall carry out a basic research program on low-dose radiation to— (1)enhance the scientific understanding of, and reduce uncertainties associated with, the effects of exposure to low-dose radiation; and
 (2)inform improved risk-assessment and risk-management methods with respect to such radiation. (b)Program componentsIn carrying out the program required under subsection (a), the Secretary shall—
 (1)formulate scientific goals for low-dose radiation basic research in the United States; (2)identify ongoing scientific challenges for understanding the long-term effects of ionizing radiation on biological systems;
 (3)develop a long-term strategic and prioritized basic research agenda to address such scientific challenges in coordination with other research efforts;
 (4)leverage the collective body of knowledge from existing low-dose radiation research; and (5)engage with other Federal agencies, research communities, and potential users of information produced under this section, including institutions concerning radiation research, medical physics, radiology, health physics, and emergency response.
 (c)CoordinationIn carrying out the program, the Secretary, in coordination with the Physical Science Subcommittee of the National Science and Technology Council, shall—
 (1)support the directives under section 106 of the American Innovation and Competitiveness Act (42 U.S.C. 6601 note);
 (2)ensure that the Office of Science of the Department of Energy consults with the National Aeronautics and Space Administration, the National Institutes of Health, the Environmental Protection Agency, the Department of Defense, the Nuclear Regulatory Commission, and the Department of Homeland Security;
 (3)advise and assist the National Science and Technology Council on policies and initiatives in radiation biology, including enhancing scientific knowledge of the effects of low-dose radiation on biological systems to improve radiation risk-assessment and risk-management methods; and
 (4)identify opportunities to stimulate international cooperation relating to low-dose radiation and leverage research and knowledge from sources outside of the United States.
 (d)Research planNot later than 180 days after the date of enactment of this Act, the Secretary shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a 4-year research plan that identifies and prioritizes basic research needs relating to low-dose radiation. In developing such plan, the Secretary shall incorporate the components described in subsection (b).
 (e)Definition of low-Dose radiationIn this section, the term low-dose radiation means a radiation dose of less than 100 millisieverts. (f)Rule of constructionNothing in this section shall be construed to subject any research carried out by the Secretary for the program under this section to any limitations described in 977(e) of the Energy Policy Act of 2005 (42 U.S.C. 16317(e)).
 (g)FundingFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Biological and Environmental Research, the Secretary make available to carry out this section—
 (1)$20,000,000 for fiscal year 2018; and (2)$20,000,000 for fiscal year 2019..
 (2)Conforming amendmentThe table of contents for subtitle G of title IX of the Energy Policy Act of 2005 is amended by inserting after the item relating to section 977 the following:
					
						
							977A. Low-dose radiation research program..
 (e)Modeling ResearchAs part of the activities described in subsection (a), the Director is authorized to carry out research to develop multiscale computational models that incorporate and examine interactions among human and earth systems.
 (f)Limitation for research fundsThe Director shall not approve new climate science-related initiatives without making a determination that such work is well-coordinated with any relevant work carried out by other Federal agencies.
			8.Fusion energy
 (a)ProgramThe Director shall carry out a fusion energy sciences research program to expand the understanding of plasmas and matter at very high temperatures and densities and build the science and engineering foundation needed to develop a fusion energy source.
 (b)Inertial fusion energy research and development programThe Secretary shall carry out a program of research and technology development in inertial fusion for energy applications, including ion beam, laser, and pulsed power fusion systems.
			(c)Tokamak research and development
 (1)In generalThe Director shall support research and development activities and facility operations to optimize the tokamak approach to fusion energy.
 (2)International thermonuclear experimental reactor constructionSection 972 of the Energy Policy Act of 2005 (42 U.S.C. 16312) is amended by adding at the end the following new paragraph:
					
						(7)ITER construction
 (A)In generalThere is authorized United States participation in the construction and operations of the ITER project, as agreed to under the April 25, 2007 Agreement on the Establishment of the ITER International Fusion Energy Organization for the Joint Implementation of the ITER Project..
 (B)Facility requirementsThe Secretary shall ensure that the mission-oriented user facility will enable the study of a burning plasma, and shall be built to have the following characteristics in its full configuration:
 (i)A tokamak device with a plasma radius of 6.2 meters and a magnetic field of 5.3 T. (ii)Capable of creating and sustaining a 15-million-Ampere plasma current for greater than 300 seconds.
 (C)Authorization of appropriationsFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Fusion Energy Sciences, there is authorized for in-kind contributions under this paragraph— (i)$122,000,000 for fiscal year 2018; and
 (ii)$163,000,000 for fiscal year 2019. (D)Authorization of appropriationsFrom within funds authorized to be appropriated under section 11 of the Department of Energy Science and Innovation Act of 2018, for Fusion Energy Sciences, there is authorized for cash contributions under this paragraph—
 (i)$50,000,000 for fiscal year 2018; and (ii)$50,000,000 for fiscal year 2019..
				(d)Alternative and enabling concepts
 (1)In generalAs part of the program described in subsection (a), the Director shall support research and development activities and facility operations at United States universities, national laboratories, and private facilities for a portfolio of alternative and enabling fusion energy concepts that may provide solutions to significant challenges to the establishment of a commercial magnetic fusion power plant, prioritized based on the ability of the United States to play a leadership role in the international fusion research community. Fusion energy concepts and activities explored under this paragraph may include—
 (A)high magnetic field approaches facilitated by high temperature superconductors; (B)advanced stellarator concepts;
 (C)non-tokamak confinement configurations operating at low magnetic fields; (D)magnetized target fusion energy concepts;
 (E)liquid metals to address issues associated with fusion plasma interactions with the inner wall of the encasing device;
 (F)immersion blankets for heat management and fuel breeding; (G)advanced scientific computing activities; and
 (H)other promising fusion energy concepts identified by the Director. (2)Coordination with ARPA–EThe Under Secretary and the Director shall coordinate with the Director of the Advanced Research Projects Agency–Energy (in this paragraph referred to as ARPA–E) to—
 (A)assess the potential for any fusion energy project supported by ARPA–E to represent a promising approach to a commercially viable fusion power plant;
 (B)determine whether the results of any fusion energy project supported by ARPA–E merit the support of follow-on research activities carried out by the Office of Science; and
 (C)avoid unintentional duplication of activities. (e)Fairness in competition for solicitations for international project activitiesSection 33 of the Atomic Energy Act of 1954 (42 U.S.C. 2053) is amended by inserting before the first sentence the following: In this section, with respect to international research projects, the term private facilities or laboratories means facilities or laboratories located in the United States..
			(f)Identification of priorities
				(1)Report
 (A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the fusion energy research and development activities that the Department proposes to carry out over the 10-year period following the date of the report under not fewer than three realistic budget scenarios, including a scenario based on 3-percent annual growth in the non-ITER portion of the budget for fusion energy research and development activities.
 (B)InclusionsThe report required under subparagraph (A) shall— (i)identify specific areas of fusion energy research and enabling technology development, including activities to advance inertial and alternative fusion energy concepts, in which the United States can and should establish or solidify a lead in the global fusion energy development effort;
 (ii)identify priorities for initiation of facility construction and facility decommissioning under each of the three budget scenarios described in subparagraph (A); and
 (iii)assess the ability of the fusion workforce of the United States to carry out the activities identified under clauses (i) and (ii), including the adequacy of programs at institutions of higher education in the United States to train the leaders and workers of the next generation of fusion energy researchers.
 (2)ProcessIn order to develop the report required under paragraph (1)(A), the Secretary shall leverage best practices and lessons learned from the process used to develop the most recent report of the Particle Physics Project Prioritization Panel of the High Energy Physics Advisory Panel.
 (3)RequirementNo member of the Fusion Energy Sciences Advisory Committee shall be excluded from participating in developing or voting on final approval of the report required under paragraph (1)(A).
				9.Nuclear physics
 (a)ProgramThe Director shall carry out a program of experimental and theoretical research, and support associated facilities, to discover, explore, and understand all forms of nuclear matter.
 (b)Isotope development and production for research applicationsThe Director— (1)may carry out a program for the production of isotopes, including the development of techniques to produce isotopes, that the Secretary determines are needed for research, medical, industrial, or related purposes; and
 (2)shall ensure that isotope production activities carried out under the program under this paragraph do not compete with private industry unless the Director determines that critical national interests require the involvement of the Federal Government.
 (c)Renaming of the rare isotope acceleratorSection 981 of the Energy Policy Act of 2005 (42 U.S.C. 16321) is amended— (1)in the section heading, by striking Rare Isotope Accelerator and inserting Facility for Rare Isotope Beams; and
 (2)by striking Rare Isotope Accelerator each place it appears and inserting Facility for Rare Isotope Beams. (d)Facility for Rare Isotope Beams (1)In generalThe Secretary shall provide for a Facility for Rare Isotope Beams to advance the understanding of rare nuclear isotopes and the evolution of the cosmos.
 (2)Facility capabilityIn carrying out paragraph (1), the Secretary shall provide for, at a minimum, a rare isotope beam facility capable of 400 kW of beam power.
 (3)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the facility under this subsection occurs before June 30, 2022, with early operation in 2018.
 (4)FundingOut of funds authorized to be appropriated under section 11 for Nuclear Physics, there shall be made available to the Secretary to carry out activities, including construction of the facility, under this subsection—
 (A)$101,200,000 for fiscal year 2018; and (B)$86,000,000 for fiscal year 2019.
					10.Science laboratories infrastructure program
 (a)In generalThe Director shall carry out a program to improve the safety, efficiency, and mission readiness of infrastructure at Office of Science laboratories. The program shall include projects to—
 (1)renovate or replace space that does not meet research needs; (2)replace facilities that are no longer cost effective to renovate or operate;
 (3)modernize utility systems to prevent failures and ensure efficiency; (4)remove excess facilities to allow safe and efficient operations; and
 (5)construct modern facilities to conduct advanced research in controlled environmental conditions. (b)ApproachIn carrying out this section, the Director shall utilize all available approaches and mechanisms, including capital line items, minor construction projects, energy savings performance contracts, utility energy service contracts, alternative financing, and expense funding, as appropriate.
			11.Authorization of appropriations
 (a)Fiscal year 2018There are authorized to be appropriated to the Secretary for the Office of Science for fiscal year 2018 $6,259,903,000, of which—
 (1)$2,090,000,000 shall be for Basic Energy Science; (2)$908,000,000 shall be for High Energy Physics;
 (3)$673,000,000 shall be for Biological and Environmental Research; (4)$684,000,000 shall be for Nuclear Physics;
 (5)$810,000,000 shall be for Advanced Scientific Computing Research; (6)$532,111,000 shall be for Fusion Energy Sciences;
 (7)$257,292,000 shall be for Science Laboratories Infrastructure; (8)$183,000,000 shall be for Science Program Direction;
 (9)$103,000,000 shall be for Safeguards and Security; and (10)$19,500,000 shall be for Workforce Development for Teachers and Scientists.
 (b)Fiscal year 2019There are authorized to be appropriated to the Secretary for the Office of Science for fiscal year 2019 $6,600,000,000, of which—
 (1)$2,129,233,000 shall be for Basic Energy Science; (2)$1,004,510,000 shall be for High Energy Physics;
 (3)$673,000,000 shall be for Biological and Environmental Research; (4)$690,000,000 shall be for Nuclear Physics;
 (5)$899,010,000 shall be for Advanced Scientific Computing Research; (6)$640,000,000 shall be for Fusion Energy Sciences;
 (7)$257,292,000 shall be for Science Laboratories Infrastructure; (8)$181,345,000 shall be for Science Program Direction;
 (9)$106,110,000 shall be for Safeguards and Security; and (10)$19,500,000 shall be for Workforce Development for Teachers and Scientists.
				
	Passed the House of Representatives June 27, 2018.Karen L. Haas,Clerk
	June 28, 2018Received; read twice and placed on the calendar
